El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
En la denuncia hecha contra la apelante- Balbina Rodrí-guez se dice que en su negocio de pulpería usaba una pesa de media libra, que comprobada resultó pesar doscientos diez y seis gramos (216), teniendo la libra standard cuatro-cientos cincuenta y tres gramos (453), faltándole a esa pesa diez gramos (10) para pesar media libra, lo que es mayor que la tolerancia establecida por el Secretario Ejecutivo de Puerto Rico a pesas de la clase y peso de la que es objeto de la denuncia.
 Alega la apelante que la denuncia no contiene hechos constitutivos de delito y tiene razón, pues diciéndose en ella que a la pesa de media libra por cuyo uso se denunció a la apelante le faltaban diez gramos “lo que es mayor que la tolerancia establecida por el Secretario Ejecutivo de Puerto Rico, a pesas de la clase y peso de la que es objeto de la denuncia,” ha debido decirse en la denuncia cuál es la tolerancia permitida a esa clase de pesas para que la corte pudiera por la lectura de la denuncia saber que efectivamente tenía un exceso de la tolerancia permitida, ya que no puede tomar conocimiento judicial de tal tolerancia, según hemos resuelto en los casos de El Pueblo v. Garau, 29 D.P.R. 1038, y El Pueblo v. Mulero, 32 D.P.R. 902.
Por el motivo expresado la sentencia apelada debe ser revocada y absolverse a la denunciada. •
El Juez Asociado Sr. Wolf no intervino.